Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the securement element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 27, 28, and 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 11-13, and 15 of copending Application No. 17097598 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a platform, a top surface, sidewalls, a first side surface, a second side surface, strut extensions, hooks.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-31 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Collins et al. 2008/0054143. Collins discloses a roof equipment support comprising: a platform (700); a pair of sidewalls (see figure) extending from the platform; a top wall  extending between the pair of sidewalls and offset from the platform, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that extends a length of the support from a first end to a second end (hollow cavity open through 704); and a pair of strut extensions extending above the top wall, wherein each of the pair of strut extensions comprises a hook at a distal end, wherein the pair of strut extensions and the top wall define a channel that extends the length of the support, and wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are unitary.  The roof equipment support of claim 21, wherein a cross-sectional profile of the support is constant along the length of the support; the roof equipment support of claim 21, wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are formed from the same material in an extrusion process (the method of .

[AltContent: arrow][AltContent: textbox (hook)][AltContent: arrow][AltContent: textbox (hooks)]
[AltContent: textbox (sidewall/side surface)][AltContent: arrow][AltContent: textbox (top wall
sidewall/side surface)][AltContent: textbox (strut extension)][AltContent: arrow][AltContent: arrow][AltContent: textbox (strut extensions)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (platform)]                     
    PNG
    media_image1.png
    306
    420
    media_image1.png
    Greyscale

Claim(s) 35-40 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Collins et al. 2008/0054143. Collins discloses a roof equipment support comprising: a first wall having a first width; a second wall having a second width and spaced from the first wall, the second width less than the first width; a third wall extending between the first wall and the second wall, the third wall extending at an acute angle from the first wall; a fourth wall extending between the first wall and the second wall opposite of the third wall, the fourth wall extending at an acute angle from the first wall; a first strut extension extending from a connection between the third wall and the second wall, the first strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the first strut extension has a first hook; a second strut extension extending from a connection between the fourth wall and the second wall, the second strut extension being orthogonal to both the first wall and the second wall, wherein a distal end of the second strut extension has a second hook; and a channel defined by the second wall, the first strut extension, and the second strut extension configured to .                

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd  strut extension         hooks                 1st strut extension)]
[AltContent: arrow][AltContent: textbox (U-channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second wall
third wall
first  wall)][AltContent: textbox (fourth wall)][AltContent: arrow][AltContent: arrow]         	              
    PNG
    media_image1.png
    306
    420
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. 2008/0054143. Collins discloses all of the limitations of the claimed invention except for the U-shaped channel having a 1-5/8 inch square width and a height with an opening defined between the distal ends of the pair of strut extension or the body having a height defined from the platform to a top of the pair of strut extensions, the height being greater than four inches. It would have been obvious matter of engineering design choice (see paragraph 0034) to one of ordinary skill in the art before the effective filing date of the claimed invention  to have modified Collins to have the U-shaped channel having a 1-5/8 inch square width and a height with an opening defined between the distal ends of the pair of strut extension or the body having a height defined from the platform to a top of the pair of strut extensions, the height being greater than four inches since a change in the size of a prior art device is a In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. 2008/0054143. Collins discloses the claimed invention except for the monolithic body is formed from aluminum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the monolithic body is formed from aluminum (paragraph 0019), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional mounting devices for roofs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631